Citation Nr: 0006563	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for prostatitis, 
currently rated as 10 percent disabling. 

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1997, the RO denied a claim of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  A notice of disagreement (NOD) was received in 
September 1997.  In May 1998, the RO increased the evaluation 
for PTSD to 50 percent, effective November 1996, the date of 
receipt of the veteran's claim, and denied an evaluation in 
excess of 50 percent.  A statement of the case (SOC) was 
issued in May 1998, and a substantive appeal was received in 
July 1998.  

In May 1998, the RO also denied the veteran's claims of 
entitlement to an evaluation in excess of 10 percent for 
prostatitis and entitlement to TDIU.  The veteran's NOD to 
these issues was received in July 1998.  An SOC was issued in 
November 1998.  The veteran's substantive appeal on both 
issues was received in January 1999.   


REMAND

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  When a veteran is seeking an increased 
rating, an assertion of an increase in severity is sufficient 
to render the increased rating claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Preliminary review of the claims file reveals that the RO 
forwarded the claims file to the Board in February or March 
1999.  However, in June 1999, additional VA medical records 
were received at the RO.  These records were in turn 
forwarded to the Board to be associated with the claims file.  
38 C.F.R. § 19.37(b).  Most of these medical records pertain 
to treatment for PTSD, while at least one entry also appears 
to pertain to recent treatment the veteran has received for 
prostatitis.  While most of the evidence duplicates evidence 
already of record in the claims folder, some of the records 
document more recent treatment as recent as June 1999.  This 
evidence has not been considered by the RO in connection with 
this appeal, and the veteran did not waive consideration of 
this evidence by the RO, as required under 38 C.F.R. 
§ 20.1304 for the Board to consider the additional evidence 
in the first instance.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the expanded 
record, to include the VA medical reports 
received in June 1999.  The RO should 
then accomplish any additional 
development of the evidence is may deem 
necessary. 

2.  After completion of the above, the RO 
should determine whether the veteran's 
claims can be granted.  The RO should 
then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing each issue which is not 
granted in full.  After the veteran and 
his representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for further 
review.

The purpose of this remand is to ensure compliance with 
applicable VA regulations and to afford the veteran due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



